Citation Nr: 1745632	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  14-35 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for hypertension.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1950 to May 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran requested a hearing before the Board when he filed his substantive appeal in October 2014, but later withdrew his request for a hearing in June 2017 correspondence.

The record shows that an April 2017 rating decision denied special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) or at the housebound rate.  The Veteran filed a timely NOD with that decision in May 2017, but he has not yet been issued a statement of the case (SOC).  Ordinarily, the claim would be remanded for the issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, it appears the RO has acknowledged the Veteran's NOD and additional action is pending.  See May 2017 notice letter to Veteran (acknowledging the receipt of his May 2017 NOD). Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. An unappealed November 1994 rating decision denied service connection for hypertension, and an unappealed April 2010 rating decision declined to reopen the claim of service connection for hypertension.

2.  Additional evidence received since the April 2010 rating decision is new and material, in that it is not cumulative or redundant of the evidence of record at the time of the April 2010 rating decision and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The November 1994 and April 2010 rating decisions that denied service connection for hypertension and declined to reopen a claim for such disability, respectively, are final and binding.  38 U.S.C.A. § 7105 (West 2014): 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2016).

2. New and material evidence has been received to reopen the issue of service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As the Board's decision to grant the Veteran's petition to reopen the claim for hypertension is completely favorable, no further action is required to comply with the duties to notify and assist in the matter.  The Board, however, is remanding the service connection claim for additional development, rather than immediately readjudicating it de novo on the merits.

II. Reopening of the Claim on the Basis of New and Material Evidence

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

The Veteran's appeal regarding his hypertension arises out of his contention that this disability had its onset in or is etiologically related to his service.

Service connection for hypertension was denied initially by a November 1994 rating decision because the record did not demonstrate a link between the Veteran's service and his hypertension or establish that the Veteran's hypertension had its onset in service or became manifest to a compensable degree within one year of the date he left service.  The Veteran did not appeal or submit new and material evidence within one year of this decision; therefore it is final and binding on him based on the evidence of record at that time. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), (b), 3.156(a), (b), 3.160(d), 20.1103.  The Veteran submitted a previous claim to reopen his claim for service connection for hypertension that was denied in an April 2010 rating decision that declined to reopen his claim for service connection for hypertension.  The Veteran did not appeal the April 2010 rating decision or submit new and material evidence within one year of that decision; therefore, it is the most recent final denial in this case.  

[As an incidental matter, the Board notes that the RO does not appear to have acknowledged the existence of the April 2010 rating decision in conjunction with the current claim.  See April 2012 Notification Letter (advising the Veteran that the last prior final denial was in November 1994).  Nevertheless, the record clearly shows that the Veteran attempted to reopen his claim for hypertension in December 2008, and that the claim was denied in the April 2010 rating decision.]  

Subsequent to the April 2010 rating decision, the Veteran submitted the instant claim to reopen his claim for service connection for hypertension in March 2012.  That claim was denied by the RO in May 2013.  However, after the Veteran submitted additional evidence along with his notice of disagreement, the claim was reopened implicitly and adjudicated on the merits.  See September 2014 SOC.

Even where the RO determines that new and material evidence has been received and reopens a claim, the Board must review that question for itself on appeal.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 U.S.C.A. § 3.156(a).  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative with or redundant of evidence already of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003);  Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010), the U.S. Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Here, evidence received since the November 1994 and April 2010 rating decisions includes two opinions from the Veteran's non-VA physicians, dated October 2013 and March 2014.  Both opinions indicate that the Veteran's hypertension is etiologically related to his service.  Assuming the credibility of these opinions, as the Board must for this purpose, the Board finds that new and material evidence has been received to reopen this previously denied claim.  This evidence was not previously before agency decision makers in 1994 or 2010 and raises a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; Fortuck, 17 Vet. App. at 179-80;  Justus, 3 Vet. App. 510.  To this extent only, this appeal is granted subject to the further development of this claim on remand.


ORDER

The appeal to reopen the claim for service connection for hypertension is granted.


REMAND

The Board finds that a remand is required before the claim for service connection for hypertension can be adjudicated on the merits.  Prior to the date that this appeal was transferred to the Board, VA obtained additional VA treatment records.  These records document some blood pressure readings in the hypertensive range.  Because this information was received prior to the date that the Veteran's claim was transferred to the Board, VA regulations require that this matter must be referred to the RO for consideration of this evidence in the first instance.  38 U.S.C.A. § 7105(d)(1) (West 2014); 38 C.F.R. § 19.37(a) (2016).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding/updated VA treatment records that are not already associated with the claims file.

2. Once that records development is complete, undertaking any further development that may be indicated as a result.  Then, readjudicate the claim on appeal, considering any and all evidence received since the September 2014 Statement of the Case.  If any claim remains denied, or less than the full benefit sought is granted, provide the Veteran and his representative with an appropriate Supplemental Statement of the Case and a reasonable time to respond.  Then, if the file is otherwise in order, return the file to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


